Case: 15-11689    Date Filed: 08/18/2015   Page: 1 of 9


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11689
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:13-cv-23766-KMW

DAVID SCHULMAN,
as personal representative of the Estate of Casey Schulman, deceased,

                                                              Plaintiff - Appellant,


                                      versus


INSTITUTE FOR SHIPBOARD EDUCATION,
d.b.a. Semester at Sea,

                                                                        Defendant,

ANCHORAGE HOTEL LTD,
GLOBAL CITIZENS TRAVEL LLC,
FOUNTAINE-PAJOT,
a foreign company,

                                                           Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                (August 18, 2015)
               Case: 15-11689     Date Filed: 08/18/2015   Page: 2 of 9


Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      This appeal requires us to decide whether the district court had general

personal jurisdiction over Fountaine-Pajot, S.A., a French company that

manufactures catamaran vessels. After Casey Schulman died in a boating accident

while visiting the island of Dominica, the personal representative of his estate

brought strict liability and negligence claims against Fountaine-Pajot in the

Southern District of Florida. Fountaine-Pajot moved to dismiss the complaint for

lack of personal jurisdiction, and the district court granted that motion after

allowing the parties to take jurisdictional discovery. Because Fountaine-Pajot’s

activities in Florida and the United States are not “so ‘continuous and systematic’

as to render [it] essentially at home” in either jurisdiction, Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. ____, 131 S. Ct. 2846, 2851 (2011) (quoting

Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326
U.S. 310, 317, 66 S. Ct. 154, 159 (1945)), we affirm.

                                 I. BACKGROUND

      In December 2012, Schulman was killed during a snorkeling excursion near

the island of Dominica when the captain of a catamaran manufactured by

Fountaine-Pajot started the boat’s engines while Schulman was swimming nearby.


                                           2
              Case: 15-11689     Date Filed: 08/18/2015   Page: 3 of 9


David Schulman, the personal representative of Schulman’s estate, then filed a

complaint of strict liability and negligence against Fountaine-Pajot in the Southern

District of Florida. Fountaine-Pajot moved to dismiss the complaint for lack of

personal jurisdiction. The district court granted Schulman leave to take

jurisdictional discovery and later granted Fountaine-Pajot’s motion to dismiss.

      Fountaine-Pajot is a French corporation that manufactures and sells

catamaran vessels in France. Fountaine-Pajot has distribution arrangements with

distributors based in Florida and elsewhere in the United States, but these

distributors are independent businesses that purchase their vessels in France and

market vessels made by other manufacturers as well. Approximately 12% of

Fountaine-Pajot’s sales between 2008 and 2014 were to distributors based in the

United States. Fountaine-Pajot markets its vessels in magazines circulated in the

United States, including the Florida-based magazines South Winds and Florida

Mariner. And Fountaine-Pajot’s representatives have attended boat shows in the

United States, including the Miami International Boat Show. Fountaine-Pajot has

an agreement with CGI Financing, Inc., a Maryland-based financing company, to

help dealers and buyers in the United States finance purchases of their vessels.

Fountaine-Pajot has no offices or employees in the United States.




                                          3
               Case: 15-11689      Date Filed: 08/18/2015    Page: 4 of 9


                           II. STANDARD OF REVIEW

      We review de novo the decision of a district court to dismiss a complaint for

lack of personal jurisdiction. Fraser v. Smith, 594 F.3d 842, 846 (11th Cir. 2010).

                                  III. DISCUSSION

      Schulman argues that the district court had personal jurisdiction over

Fountaine-Pajot pursuant to Florida’s long-arm statute or, alternatively, Federal

Rule of Civil Procedure 4(k)(2). Both arguments fail. We discuss each in turn.

 A. The District Court Lacked Personal Jurisdiction Over Fountaine-Pajot Under
                          the Florida Long-Arm Statute.

      “A federal court sitting in diversity undertakes a two-step inquiry in

determining whether personal jurisdiction exists: the exercise of jurisdiction must

(1) be appropriate under the state long-arm statute and (2) not violate the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.”

United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). A defendant

can be subject to personal jurisdiction under the Florida long-arm statute in two

ways: first, section 48.193(1)(a) lists acts that subject a defendant to specific

personal jurisdiction—that is, jurisdiction over suits that arise out of or relate to a

defendant’s contacts with Florida, Fla. Stat. § 48.193(1)(a); and second, section

48.193(2) provides that Florida courts may exercise general personal jurisdiction—

that is, jurisdiction over any claims against a defendant, whether or not they
                                            4
               Case: 15-11689     Date Filed: 08/18/2015    Page: 5 of 9


involve the defendant’s activities in Florida—if the defendant engages in

“substantial and not isolated activity” in Florida, id. § 48.193(2).

      Because Schulman does not argue that the events that gave rise to his suit

confer specific personal jurisdiction over Fountaine-Pajot, we must consider

whether the district court had general jurisdiction over Fountaine-Pajot under

section 48.193(2). And “[t]he reach of [section 48.193(2)] extends to the limits on

personal jurisdiction imposed by the Due Process Clause of the Fourteenth

Amendment.” Fraser, 594 F.3d at 846. So, to determine whether the district court

had general jurisdiction over Fountaine-Pajot under section 48.193(2), we “need

only determine whether the district court’s exercise of jurisdiction over [Fountaine-

Pajot] would exceed constitutional bounds.” Id.

      “A court may assert general jurisdiction over foreign (sister-state or foreign-

country) corporations,” without offending due process “when their affiliations with

the State are so ‘continuous and systematic’ as to render them essentially at home

in the forum State.” Goodyear, 131 S. Ct. at 2851 (quoting Int’l Shoe Co., 326 U.S.

at 317, 66 S. Ct. at 159). The Supreme Court has explained that “a corporation’s

operations in a forum other than its formal place of incorporation or principal place

of business” will be “so substantial and of such a nature as to render the

corporation at home in that State” only in “exceptional” cases. Daimler AG v.


                                           5
              Case: 15-11689     Date Filed: 08/18/2015    Page: 6 of 9


Bauman, 571 U.S. ____, 134 S. Ct. 746, 761 n.19 (2014). Accordingly, “[a]

foreign corporation cannot be subject to general jurisdiction in a forum unless the

corporation’s activities in the forum closely approximate the activities that

ordinarily characterize a corporation’s place of incorporation or principal place of

business.” Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205 (11th Cir.

2015).

      Fountaine-Pajot’s few connections with Florida fail to satisfy the demanding

standard of the Fourteenth Amendment. Fountaine-Pajot’s connections with

Florida are limited to distribution agreements with dealers based there, marketing

efforts, and attendance at a trade show. These connections are far less substantial

than those the Supreme Court has rejected as insufficient for general personal

jurisdiction. In Daimler AG, the Supreme Court held that California courts could

not exercise general personal jurisdiction over a German company with a wholly

owned subsidiary that did business in California, even though the subsidiary served

as the parent’s exclusive importer and distributor in the United States and was the

largest supplier of luxury vehicles to the California market, and even if the

subsidiary’s contacts with California were imputable to the parent. 134 S. Ct. at

752. Fountaine-Pajot has no subsidiaries based in Florida. And Fountaine-Pajot’s

marketing efforts and attendance at a Florida trade show, even when coupled with


                                          6
               Case: 15-11689     Date Filed: 08/18/2015    Page: 7 of 9


its sales to Florida dealers, do not render it “essentially at home,” Goodyear, 131 S.

Ct. at 2851 (quoting Int’l Shoe Co., 326 U.S. at 317, 66 S. Ct. at 159), in Florida.

See Fraser, 594 F.3d at 844–46 (holding that Florida courts could not exercise

general personal jurisdiction over foreign company even though the company

engaged in marketing activities in Florida, procured liability insurance through a

Florida insurance agent, purchased about half of its boats in Florida, and sent

employees and representatives to Florida for training). Fountaine-Pajot’s activities

in Florida do not “closely approximate the activities that ordinarily characterize a

corporation’s place of incorporation or principal place of business,” Carmouche,
789 F.3d at 1205, so it cannot be subject to general personal jurisdiction there.

 B. The District Court Lacked Personal Jurisdiction Over Fountaine-Pajot Under
                                  Rule 4(k)(2).

      Schulman argues, in the alternative, that the district court had general

personal jurisdiction over Fountaine-Pajot under Rule 4(k)(2) and the Fifth

Amendment, because his claims arise under federal maritime law and Fountaine-

Pajot’s contacts with the United States are sufficient to subject it to general

personal jurisdiction in federal court. “[I]n cases where a defendant is not

amenable to the jurisdiction of any state’s courts of general jurisdiction, Rule

4(k)(2) [of the Federal Rules of Civil Procedure] allows a federal district court to

exercise personal jurisdiction over a foreign defendant when (1) the claim at issue
                                           7
              Case: 15-11689     Date Filed: 08/18/2015    Page: 8 of 9


arises under federal law, and (2) exercising jurisdiction is consistent with the

Constitution and laws of the United States.” Oldfield v. Pueblo De Bahia Lora,

S.A., 558 F.3d 1210, 1218 (11th Cir. 2009). “[W]here a federal court invokes Rule

4(k)(2), the applicable forum for the minimum contacts analysis is the United

States.” Id. at 1220 (internal quotation marks and citation omitted). Schulman’s

argument fails.

      The district court lacked general personal jurisdiction over Fountaine-Pajot

under the Fifth Amendment. Because “the language and policy considerations of

the Due Process Clauses of the Fifth and Fourteenth Amendments are virtually

identical, decisions interpreting the Fourteenth Amendment’s Due Process Clause

guide us in determining what due process requires in the Fifth Amendment

jurisdictional context.” Id. at 1224 n.25. Fountaine-Pajot’s connections with the

United States are not “so ‘continuous and systematic’ as to render [it] essentially at

home” here. Goodyear, 131 S. Ct. at 2851 (quoting Int’l Shoe Co., 326 U.S. at 317,

66 S. Ct. at 159). In addition to its connections with Florida discussed above,

Fountaine-Pajot’s connections with the United States are limited to sales to dealers

in the United States and an agreement with a Maryland-based financing company

to help dealers and buyers in the United States finance purchases of their vessels.

These ordinary business activities are far from atypical for foreign corporations.


                                          8
              Case: 15-11689     Date Filed: 08/18/2015   Page: 9 of 9


Fountaine-Pajot’s connections with the United States are not “so substantial” as to

make this one of those “exceptional” cases in which a foreign corporation is

“essentially at home” in a forum other than its place of incorporation or principal

place of business. Daimler AG, 134 S. Ct. at 761 n.19.

                                IV. CONCLUSION

      We AFFIRM the district court’s dismissal of Schulman’s complaint for lack

of personal jurisdiction.




                                          9